Citation Nr: 0701349	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a rash of the right 
arm with scar as a result of mustard gas exposure. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Huntington, West Virginia, regional office (RO) of the 
Department of Veterans Affairs (VA).

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in May 2005. 

This appeal was remanded to the Appeals Management Center 
(AMC) for additional development in November 2005, and has 
been returned to the Board for further consideration.  The 
development for the issues of service connection for a left 
knee disorder and a rash of the right arm with scar as a 
result of mustard gas exposure has been completed.  However, 
the issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Current medical findings include a diagnosis of left knee 
strain, and the only competent medical opinion relates this 
disability to an injury sustained during active service.  

2.  Current medical findings show that the veteran has 
intermittent eczema and a three centimeter by four centimeter 
scar of the right arm, and the only competent medical opinion 
relates this disability to mustard gas exposure during 
service. 


CONCLUSIONS OF LAW

1.  A left knee disability was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

2.  A rash of the right arm with scar as a result of mustard 
gas exposure was incurred due to active service.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304(b), 3.316 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If a disorder is not chronic, it may still be service 
connected if observed in service or an applicable presumptive 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
disorder to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 496-97 (1997). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Left Knee

The veteran contends that he has a chronic left knee 
disability as a result of an injury he sustained during 
active service.  He states that he injured this knee when 
moving a five gallon can of water, and that he continues to 
have occasional pain and swelling from this injury.  In 
addition, the veteran contends that he spent a short period 
of time as an instructor on defense from nuclear, biological 
and chemical weapons.  He says that during his training to 
become an instructor, a drop of mustard gas was placed on his 
right arm.  Afterwards, he developed a large blister on his 
arm, which eventually burst.  This left him with 
discoloration and a scar, as well as occasional outbreaks of 
a rash.  

The service medical records show that the veteran was seen 
for an injury to his right knee in January 1971.  There was 
tenderness over the medial ligaments, but the veteran 
retained a full range of motion without swelling.  An X-ray 
study was normal.  The diagnosis was a sprain.  

The post service medical records show that the veteran was 
treated for swelling of the left leg at the knee and a 
painful calf in December 1989.  There had been no trauma.  

The veteran was seen again for left knee swelling in February 
2003.  The swelling had been present for 3 to 5 days with no 
known trauma to the area.  On examination, there was some 
swelling at the knee and obvious joint effusion.  The veteran 
did not have full range of motion.  Medial and lateral 
stability appeared intact, and the drawer sign was negative.  
The diagnosis was joint effusion of the left knee of 
uncertain etiology, possibly due to gouty arthritis but 
doubtful, possible internal derangement of the knee.  An X-
ray study demonstrated no evidence for fracture or 
dislocation.  

At the May 2005 hearing, the veteran testified that he had 
injured his knee in service, but that the service medical 
records had incorrectly stated that the injured knee was the 
right.  The veteran said that he has experienced problems 
with his left knee ever since discharge from service, 
consisting primarily of effusion of the knee.  See 
Transcript.  

The veteran was afforded a VA examination of his left knee in 
December 2005.  He stated that while he was in the military, 
he twisted his left knee moving a container of fuel oil.  The 
veteran said his left knee had hurt intermittently since that 
time.  His current symptoms included giving way, pain, 
stiffness, weakness, locking, and inflammation.  An X-ray 
study was normal.  The diagnosis was left knee strain.  The 
examiner stated that it was as likely as not that the left 
knee pain was the result of the injury in service.  The 
rationale for this opinion was that any injury to a joint 
would be likely to have intermittent episodes of arthritis 
causing the symptoms described by the veteran.  

In a May 2006 addendum to the December 2005 examination 
report, the examiner stated that it was possible that 
severely straining one's knee at some point could injure the 
ligaments enough so that it was easier to have repeated 
strains throughout life.  

The service medical records show that the veteran was treated 
for an injury to his right knee during service.  The veteran 
has submitted numerous statements and sworn testimony to the 
effect that the service medical records are mistaken, and 
that the injury for which he was treated was to the left 
knee.  The veteran is competent to state which knee was 
injured.  Therefore, when resolving all reasonable doubt in 
favor of the veteran, the Board finds that the veteran 
sustained a left knee injury during active service.  

The post service medical records do not show treatment for a 
left knee disability until 1989, which was eight years after 
the veteran's discharge.  However, the veteran has testified 
that he continued to have intermittent left knee problems 
since discharge from service.  More importantly, the December 
2005 VA examiner has expressed an expert medical opinion to 
the effect that the injury the veteran sustained in service 
is as likely as not the cause of his current left knee 
disability.  Therefore, as there is evidence of a left knee 
injury in service, evidence of a current left knee 
disability, and evidence of a nexus between the injury in 
service and the current disability, entitlement to service 
connection is established.  

Eczema and Scar

The service medical records are negative for treatment of a 
blister of the right forearm or exposure to mustard gas, 
chemicals, or any other toxin.  However, the October 1968 
entrance examination noted scars of the right leg and above 
the right eye, but not of the right arm; while the December 
1970 separation examination noted a scar of the right 
forearm.  

The veteran has submitted personnel records in support of his 
claim, including a DD Form 215.  This form reflects that the 
veteran completed a NBC defense course for noncommissioned 
officers in July 1970.  The veteran submitted a statement 
indicating that NBC stands for nuclear, biological, and 
chemical weapons.  

The veteran testified at the May 2005 hearing that a drop of 
a mustard gas was placed on his arm during his training 
course in order to demonstrate the effects of this chemical.  
He stated that a large blister had formed at this spot within 
24 hours, and that he accidentally burst the blister a short 
time later.  The veteran notes that he now has a scar where 
the blister formed, and that he occasionally has irritation 
of the skin. 

The veteran was afforded a VA examination of the skin in 
December 2005.  The examiner noted a four centimeter by three 
centimeter scar of the left forearm.  The diagnosis was 
eczema, although she noted that there was no current rash.  
She stated that it was at least as likely as not that the 
scar and rash were the result of exposure to mustard gas.  
She noted that there was no confirmation that the veteran had 
been exposed to mustard gas, but the history provided by the 
veteran was consistent with the literature accounts of 
mustard gas exposure.  She also noted that exposure to 
mustard gas could cause long term intermittent changes to the 
skin.

At this juncture, the Board notes that the RO returned this 
opinion to the examiner for clarification of whether or not 
the scar is located on the left or right arm, but there was 
no reply to this request.  Therefore, in view of the other 
evidence that the scar is located on the right arm, the Board 
will assume that the description of the scar as being located 
on the left forearm is an error.  

The regulations provide that exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full- 
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct, or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316 (2006). 

The veteran has not claimed, nor does the evidence show, full 
body exposure to mustard gas.  The veteran has testified that 
a drop of mustard gas was placed on his forearm during 
service, which caused a blister and residual scar.  

The service medical records do not show treatment for this 
blister, but they do indicate note that the veteran had a 
scar on his right forearm at discharge.  As the scar was not 
shown on entrance into service, the veteran is presumed to 
have been in sound condition when he began service.  
38 U.S.C.A. § 1111 (West 2002).  Finally, the examiner has 
found that the current scar and eczema are consistent with 
exposure to mustard gas.  Therefore, as the evidence 
indicates that the veteran sustained a mustard gas injury to 
his right forearm during service, and as current medical 
records confirm the existence of this disability and it has 
been related to service by expert medical opinion, 
entitlement to service connection is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002).



ORDER

Entitlement to service connection for a left knee disability, 
namely left knee strain, is granted. 

Entitlement to service connection for a rash of the right arm 
with scar is granted. 



REMAND

The veteran contends that he has developed bilateral hearing 
loss as a result of noise exposure during active service.  

The January 2005 remand requested that the veteran's 
treatment records from the Beckley VAMC be obtained and 
associated with the claims folder.  The AMC requested these 
records, but it appears that some remain outstanding.  

Beckley VAMC records show that the veteran was found to have 
mild to moderate sensorineural hearing loss of the left ear 
and moderate conductive loss in the right ear on an August 
2003 audiological examination.  He reportedly underwent an 
audiology examination.  The actual result of the audiology 
examination were not included in the records.  

In September 2003, a VA doctor stated that the veteran's 
hearing was normal.  He was scheduled for a follow up the 
next year.  

The veteran was seen by the same VA doctor in September 2004.  
The doctor noted that the veteran's symptoms were unchanged 
from the previous year.  The clinical impression was 
persistent mild hearing loss.  It was reported that the 
audiogram done a year earlier had shown mixed hearing loss in 
the right ear.  When seen later in September 2004, it was 
reported that an audiogram showed normal hearing in both ears 
with normal speech discrimination.  No audiograms are 
contained in the claims folder.

VA is required to obtain all pertinent records of VA 
treatment.  38 U.S.C.A. § 5103A(b).  In addition, the Board's 
previous remand conferred on the veteran the right to 
compliance with the terms of the remand order and imposed on 
VA a concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  All audiological evaluations 
(audiograms) for the veteran performed 
from January 2002 to the present should 
be obtained from the Beckley VAMC and 
associated with the claims folder.  

2.  If evidence is received showing 
current hearing loss that may be related 
to service, the veteran should be 
afforded a VA audiological examination to 
ascertain the nature and etiology of any 
current hearing loss.  All indicated 
tests and studies should be conducted.  
The claims folder must be made available 
to the examiner for review before the 
examination.  After the completion of the 
examination and review of the evidence, 
the examiner should attempt to express 
the following opinion(s): 1) Does the 
veteran have a current hearing loss?  2) 
If the veteran is found to have hearing 
loss, is it as likely as not that the 
hearing loss is related to artillery 
training or any other event or injury 
during active duty. 

3.  After the development requested above 
has been completed to the extent 
possible, the appeal should be 
readjudicated.  If the appeal remains 
denied, a supplemental statement of the 
case should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


